DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the simulator cylinder is connected between the two piston seals of the second piston/cylinder unit of the power cylinder, to the brake-fluid reservoir”.  It is not clear if the claim language is intended to require the simulator cylinder to be connected to both between the two piston seals and to the brake-fluid reservoir, or if it is intended to require the simulator cylinder to be connected to the brake-fluid reservoir via its connection to piston/cylinder unit between the two seals of the piston/cylinder unit.
	Claim 4 recites “a top”.  It is not clear if “a top” is intended to mean a side, a portion or a structural element such as a lid.
	Claim 5 recites “wherein the simulator cylinder has a horizontal position of installation and use.”  It is not clear what is encompassed by “a horizontal position of installation and use”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US# 2012/0193975).
Ishii disclose all the limitations of the instant claim including; a brake master cylinder 11; a brake-fluid reservoir 20 and/or 69; a power brake-pressure generator 42/43; a hydraulic wheel brake 27 which is operable by the power brake-pressure generator; and a pedal-travel simulator 35 which includes a piston/cylinder unit having a simulator piston 38 that is displaceable in a simulator cylinder 36, the simulator cylinder being connected at a front end of the simulator piston to the brake master cylinder (via Rb), and the simulator cylinder is connected at a back end of the simulator piston to the brake-fluid reservoir 20 and/or 69 (via Rc/Rd).
	Regarding claim 2, the power brake-pressure generator includes a second piston/cylinder unit having a power piston 48a sealed by two axially offset piston seals in a power cylinder 47, and at the back end (at 70) of the simulator piston, the simulator cylinder 36 is connected between the two piston seals of the second piston/cylinder unit of the power cylinder, to the brake-fluid reservoir 69.  Note the back end 70 of the simulator piston is connected to the reservoir 69 and to the area between the two piston seals.
	Regarding claim 4, the simulator cylinder 36 is connected at the back end of the simulator piston to the brake-fluid reservoir 20 and/or 69, at a position of the simulator cylinder which is located at a top in a position of installation and use.  As broadly recited, the connection at Rd can be considered “a top” where any portion below the connection can be considered “a bottom”.
	Regarding claim 5, the simulator cylinder 36 of Ishii has an horizontal extent and therefore has a “horizontal position of installation and use” as broadly recited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US# 2012/0193975) in view of Feigel et al (US# 2014/0216866).
	Ishii discloses all limitations of the instant claim with exception to the specific disclosure of, in a position of installation and use, the simulator cylinder being situated lower than the power cylinder.    Feigel et al show a brake system with similar elements such as a master cylinder 3, power pressure generator 6 and simulator 16 incorporated into a single brake actuating unit 1, where the simulator cylinder 16 is lower than the power cylinder 12.  Figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the cylinders of Ishii in a single unit as taught by Feigel et al to reduce installation space and facilitate mounting in the vehicle.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US# 2012/0193975) in view of Baechle et al (US# 2006/0152072).
	Ishii discloses a vehicle brake system including a brake master cylinder 11, a brake-fluid reservoir 20 and/or 69, a power brake-pressure generator 42/43, a hydraulic wheel brake 27 which is operable by the power brake-pressure generator, and a pedal-travel simulator 35 which includes a piston/cylinder unit having a simulator piston 38 that is displaceable in a simulator cylinder 36, the simulator cylinder being connected at a front end of the simulator piston to the brake master cylinder, and the simulator cylinder is connected at a back end of the simulator piston to the brake-fluid reservoir.  Ishii lack the method comprising: filling the brake fluid, by the brake-fluid reservoir, into the vehicle brake system, and repeatedly actuating the brake master cylinder so that the simulator piston moves back and forth repeatedly in the simulator cylinder and in so doing, repeatedly forces brake fluid at the back end of the simulator piston out of the simulator cylinder into the brake-fluid reservoir and sucks brake fluid back again at the back end of the simulator piston out of the brake-fluid reservoir into the simulator cylinder.  It is noted that back chamber 70 of Ishii is connected to the reservoir 20 and/or 69 such that operation of the pedal causes fluid to be discharged from the back chamber 70 to the reservoir, and release of the pedal allows the fluid to flow in the reverse direction.  Baechle et al discloses a similar brake system and further teaches repeated actuation of a brake master cylinder to bleed and replenish various components of a brake system [0005][0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeatedly actuate the pedal of Ishii, as taught by Baechle et al, to remove air and provide fresh fluid to the components of Ishii, thereby improving the performance and longevity of the brake system.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK